Citation Nr: 0302733	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  97-17 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for rheumatoid arthritis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to February 
1995 and had 2 years, 11 months, and 6 days of prior active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit on appeal.


FINDING OF FACT

The veteran's rheumatoid arthritis is manifested by no more 
than one or two exacerbations a year in a well-established 
diagnosis,


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5002 (2002)


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

At her April 1997 VA examination, the veteran reported taking 
Plaquenil and Sulindac for her rheumatoid arthritis.  She 
indicated she had pain mostly in her right shoulder and 
bilateral hands.  She stated that her pain was worse at night 
and frequently woke her up at night especially when she 
rolled onto her right shoulder.  She described the pain in 
her right shoulder especially when elevating her right arm to 
do things above her head.  She indicated having intermittent 
pain in her legs and other joints, but these were not 
bothering her at the time.  

The examination showed range of motion limited to 120 degrees 
of total active elevation of the right shoulder.  Passive 
elevation was accomplished to 135 degrees, which was 
symmetric on the contralateral unaffected side.  Impingement 
sign and impingement test were both positive on the right.  
She had tenderness in the subacromial area.  The 
supraspinatus muscle was painful with resisted elevation.  
Brief palpation of other upper extremity joints including the 
elbows, wrists and hands revealed minimal pannus formation, 
however, there was pannus overlying the left index 
metacarpophalangeal joint and PIP joint and the right small 
finger metacarpophalangeal and PIP joints.

Full examination of the bilateral hands revealed pannus as 
described above.  Range of motion of all joints was full and 
tender only in the joints with pannus present.  Palpation of 
the joints deeply did create tenderness mostly at the MCP 
joints throughout.  PIP joints were tender only on the right 
small finger and left index finger.  The fingers and hands 
were neurovascularity intact.  X-rays of the right hand 
showed no abnormalities other than mild degenerative changes, 
predominately at the metacarpophalangeal joint of the thumb.  
Three views of the left hand were negative.  Two frontal 
views of the right shoulder showed degenerative changes 
predominately at the acromioclavicular joint.  A small bone 
spur arose from the inferolateral aspect of the acromion 
process of the scapula.  No other abnormalities were 
detected.  The impression was rheumatoid arthritis affecting 
mostly the right shoulder and bilateral hands, currently with 
signs and symptoms of impingement syndrome, which the 
examiner noted, was common in patients with rheumatoid 
arthritis.

At her September 1997 RO hearing, the veteran testified that 
she was having limitation of motion and pain in her right 
shoulder.  She indicated that she had rheumatoid arthritis in 
her knees, hands, neck, and feet.  She described having 
swelling in her right hand and that her pain moved all over 
her body.  

VA outpatient treatment records dated 1995 to 1999 shows that 
in November 1995 the veteran was seen for swelling in the 
hands, feet, and knees.  She reported morning stiffness and 
flare-ups every 4 to 8 months.  In July 1997, the veteran 
reported doing fairly well.  She reported not sleeping well 
and had low energy.  It was noted that her x-rays were 
consistent with degenerative joint disease.  The examination 
showed pleural effusion of the hands with significant 
swelling and tenderness, with elbow nodules.  The right 
shoulder had decreased abduction and pain.  The knees had 
minimal crepitus and the feet had mild metatarsophalangeal 
squeeze tenderness.  In October 1998, the veteran complained 
of pain and stiffness in her neck, knees, and shoulders.  The 
examiner found mild swelling and tenderness of the hands.  
There was no tenderness of the feet on palpation and the 
knees had mild crepitus.  In January 1999 the veteran 
reported doing well and had decreased swelling in her joints 
and decreased number of rheumatoid nodules.  

At her September 1999 VA examination, the veteran reported 
morning stiffness for approximately 20 minutes.  She reported 
pain in her hands, knees, ankles, and neck.  She noted that 
the severity, frequency, and duration of her periods of 
flare-ups of the joint disease were almost daily.  

The examination showed range of motion of the knee to be 
flexion to 100 degrees with full extension.  The veteran's 
knee was noted as stable.  Range of motion of the shoulder 
showed forward flexion to 100 degrees right, and 170 degrees 
left.  Shoulder abduction right was to 160 degrees and left 
to 100 degrees.  Right external rotation of the shoulder was 
to 85 degrees and left was to 70 degrees.  Internal rotation 
of the shoulder was to 80 degrees bilaterally.  Elbow flexion 
was to 145 degrees bilaterally, rotation was to 85 degrees 
bilaterally, and forearm pronation was to 80 degrees 
bilaterally.  Wrist dorsiflexion (extension) was to 60 
degrees bilaterally.  Wrist palmar flexion was to 70 degrees 
bilaterally with tenderness on the left wrist noted.  Wrist 
radial deviation was 20 degrees bilaterally and wrist ulnar 
deviation was to 30 degrees bilaterally.  

At her January 2001 VA examination of the feet and hands, the 
veteran reported that her symptoms worsened with general body 
fatigue as well as overuse of the joints.  She indicated she 
got symptomatic relief with soaks, Epsom salts and with hot 
water and heating pads.  The veteran reported that she used 
to take Prednisone for this, but because of the side effects 
of Prednisone she began taking Plaquenil and Salsalate.  

The examination showed both hands with no gross ulnar 
deviation.  She had full extension of all digits as well as 
full flexion.  She had grip strength, which was 4-/5 
bilaterally.  She was otherwise neurovascularly intact 
distally.  Examination of both feet demonstrated planovalgus 
deformities bilaterally.  Her hindfoot and midfoot could be 
passively corrected, however, her forefoot supination was 
becoming fairly rigid.  She had hindfoot inversion on single 
toe rise.  She had pain with motion in the feet.  The 
impression was rheumatoid arthritis.  The examiner indicated 
that the hindfoot and midfoot area appeared to be most 
significantly involved at this point.  He noted that she 
might have a slight component of posterior tibialis tendon 
dysfunction secondary to tenosynovitis from the rheumatoid 
arthritis.  Her hands at this point appeared to be involved 
predominantly at the small joints of the hand.  She also 
complained of multiple other joint complaints such as her 
knees and hips.  All these would be consistent with long 
onset rheumatoid arthritis.  The examiner noted that she 
might benefit from a rheumatology consult and evaluation.

At her June 2001 VA examination, the veteran reported 
swelling in her metacarpophalangeal joints that were painful.  
She also indicated that she had involvement of the proximal 
interphalangeal joints bilaterally and her thumbs 
particularly have bothered her.  She indicated that she had 
been treated with Prednisone, Plaquenil, and nonsteroidal 
anti-inflammatory medications.  The veteran reported that 
these medications helped.  She had some gastrointestinal 
problems from these medications but no gastrointestinal 
hemorrhage.  She had taken no Prednisone for over a year.  
The veteran was also having problems with her shoulders, 
elbows, wrists, and some low back pain with no radiation into 
the lower extremities.  She also noted some minimal hip pain.  
She indicated that she had some lower cervical spine pain 
without any radiation into the upper extremities.  She 
reported the joint pain seemed to migrate from one area to 
the other and involved swelling, increased heat, and 
occasionally some redness.  She had some nodules in the 
regions of the proximal interphalangeal joints of the hands 
and elbows that come and go.  The veteran indicated that 
flare-ups in the joints usually last about three days and it 
seemed that about half the time she was involved in a flare-
up involving one joint or another.  She noted that she seemed 
to have more difficulty in winter months and had stiffness in 
the mornings and after prolonged sitting that chiefly 
involved the low back and the knees.  

The examination of the shoulders showed abduction to 180 
degrees bilaterally and flexion to 135 degrees bilaterally.  
She could externally rotate both shoulders to 90 degrees and 
internally rotate the right shoulder to 80 degrees and the 
left to 60 degrees.  Examination of the elbows showed 
extension to 0 degrees bilaterally and could flex both elbows 
to 140 degrees.  Supination and pronation was carried out to 
90 degrees bilaterally.  The veteran could flex her wrist to 
54 degrees and the left to 60 degrees.  Extension was carried 
out to 54 degrees on the right and 74 degrees on the left.  
She could radially deviate the right wrist 22 degrees and the 
left wrist to 22 degrees.  Ulnar deviation was carried out to 
38 degrees on the right and 41 degrees on the left.

Examination of the hands showed no swelling.  She could 
extend the metacarpophalangeal joints to 30 degrees except 
for the thumb, which was to 0 degrees.  Metacarpal flexion 
was to 85-90 degrees in all digits.  Proximal interphalangeal 
extension was to 0 degrees and flexion was to 90 degrees 
bilaterally.  At the distal interphalangeal joints, she could 
extend 10 degrees and could flex these joints from 55 to 65 
degrees bilaterally.  On examination of the cervical spine, 
she could flex 50 degrees and extend 50 degrees.  Lateral 
flexion was carried out from 0-30 degrees in both directions 
and she could rotate her neck from 0-45 degrees in both 
directions.  Neurologically, motor, strength, and tone and 
light touch and sensation and deep tendon reflexes were 
normal in both upper extremities.

The examination of the low back showed flexion was carried 
out to 90 degrees and extension to 25 degrees.  She could 
laterally flex from 0-30 degrees in both directions.  
Straight leg raising was negative bilaterally.  
Neurologically, motor, strength, and tone and light touch and 
sensation were normal in both lower extremities.  Deep tendon 
reflexes were 1+ at the knees and absent at the ankles.  In 
the lower extremities, the knees extended to 0 degrees 
bilaterally and she could flex the right to 120 degrees and 
the left to 125 degrees.  Both knees were stable and there 
was no effusion.  She had moderate crepitance on ranging the 
right knee and mild crepitus on ranging the left knee.

On examination of the ankles, she could dorsiflex the right 
ankle to 0 degrees and the left to 5 degrees.  Plantar 
flexion was carried out to 50 degrees on the right and 40 
degrees on the left.  She could achieve 20 degrees of varus 
on inversion of both the talar joints and 10 degrees of 
valgus on eversion bilaterally.  Both ankles were stable.  On 
examination of the feet, the longitudinal arches were normal 
with both weight bearing and non-weight-bearing.  The first 
metatarsophalangeal joint was in 16 degrees of valgus and 
flexible on the right and 14 degrees of valgus and flexible 
on the left.  There were no bunions or bunionettes.  She had 
flexible hammertoes involving digits 2-5 bilaterally and 
corns overlying these toes anteriorly.  There were also 
calluses underlying the second metatarsal heads bilaterally.  
She had good inversion at the subtalar joints on the 
bilateral heel rise test.  

It was noted that the veteran had cervical spine x-rays with 
obliques in April 2001 which showed that the neck was stable 
and there was cervical spondylosis involving C-4-5 down 
through C7-T1.

X-rays of the right shoulder showed some degenerative changes 
at the right acromioclavicular joint.  The left shoulder x-
ray showed moderate acromioclavicular and mild glenohumeral 
degenerative changes on the left x-rays of both feet in 
January 2001 were interpreted as normal.  X-rays of both 
hands on the same day were also normal.  Rheumatoid test on 
July 1997 was 33.6, which was elevated.  I obtained x-rays of 
both elbows and both wrists as well as both ankles, which 
were normal.  X-rays of the knees showed mild loss of medial 
joint space.  Lumbosacral spine x-rays showed degenerative 
changes of the posterior elements at L4-5 and L5-S1.

The examiner noted that he addressed the following Board 
remand questions: the veteran had frequent flare-ups that 
were present about 50 percent of the time; intermittently her 
rheumatoid arthritis symptoms impair her health as mentioned 
above; the objective evidence supporting the impairment of 
health on this examination, involved the examination 
abnormalities referable to her feet; the examiner did not 
elicit any evidence of weight loss or anemia that would 
represent severe impairment to her health; constitutional 
manifestations which were totally incapacitating were not a 
part of the veteran's rheumatoid arthritis; it was noted that 
the following questions were answered because the veteran did 
not have marked activity of her disease at the time of the 
examination.  The chronic residual activity of her disease 
involved her feet and consisted of hammer or claw-toe 
deformities as described above with mild hallux valgus.  
There were associated corns and calluses; the feet, 
particularly the metatarsophalangeal joints and 
interphalangeal joints were the joints with chronic 
residuals; in the feet, the chronic residuals involve 
malalignment of the metatarsophalangeal and interphalangeal 
joints; the foot deformities were not chiefly characterized 
by limitation of motion; there was no ankylosis; the feet 
residuals were chiefly characterized by areas of increased 
pressure leading to corns and calluses; the chronic residuals 
in the feet cause pain which significantly limit her 
functional ability in walking.  Other joints which 
intermittently may suffer limited functional ability would 
include the shoulder, elbows, wrists, knees, ankles, 
metacarpophalangeal joints and proximal interphalangeal 
joints of the hands.  Intermittently, these joints would 
experience moderate limitation of function.  The examiner 
indicated that he did not think that the symptoms experience 
in the lumbar and cervical spine were due to her rheumatoid 
arthritis.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes VA examinations dated April 
1997, September 1999, January 2001, and June 2001; transcript 
of RO hearing dated in September 1997; VA outpatient 
treatment records dated 1995 to 1999.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  

This case was also remanded by the Board in May 1999 and 
August 2000 for further development to include the scheduling 
of VA examinations.  

In February 2002, the RO sent the veteran a VCAA letter 
explaining what evidence was necessary to establish 
entitlement to the benefit sought, what information was 
needed from the veteran, or what additional evidence the 
veteran would like the VA to obtain.  In addition, the RO 
informed the veteran that VA would assist in obtaining 
evidence and information such as medical reports, employment 
records, and records of federal agencies.  

In December 2002, the RO sent the veteran a letter informing 
her that her claim was being forwarded to the Board of 
Veterans' Appeals, and that she could submit additional 
evidence in support of her claim.  

Thus, through numerous items of correspondence the RO has 
informed the veteran of the information and evidence 
necessary to substantiate her claim.  For these reasons, 
further development is not needed to meet the requirements of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's condition is presently rated as 20 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5002.  Under Diagnostic Code 5002, rheumatoid 
arthritis as an active process warrants a 20 percent rating 
when the diagnosis is well established and there are one or 
two exacerbations per year.  A 40 percent rating is warranted 
for the presence of symptoms productive of definite 
impairment of health, objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times per year.  A 60 percent rating requires symptoms 
such as weight loss and anemia that are productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring 4 or more times per year or a lesser number over a 
prolonged period.  A 100 percent rating requires 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.

Analysis

In the instant case, it is found that the veteran does not 
meet or nearly approximate the criteria for a rating in 
excess of 20 percent for her rheumatoid arthritis.

It is acknowledged that the medical records as well as the 
veteran's own statement, reflect that her rheumatoid 
arthritis was manifest by pain in multiple joints.  Further, 
she received continuous medical treatment for the disability 
during this period.  Thus, the disability was in an active 
process, and the diagnosis was well established.  However, it 
is found that this corresponds to the criteria for the 
current rating of 20 percent under Diagnostic Code 5002.

The competent medical evidence does not show that her 
rheumatoid arthritis was manifest during this period by 
symptoms productive of definite impairment of health, 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times 
per year.  As detailed above, the medical records during this 
period routinely found that, despite the veteran's complaints 
of pain, she had good range of motion of her joints and was 
doing well with treatment.  

At her June 2001 VA examination, the veteran's rheumatoid 
arthritis was described by the examiner as having frequent 
flare-ups that were present about 50 percent of the time; 
intermittently her rheumatoid arthritis symptoms impaired her 
health as mentioned above.  The examiner noted that he did 
not elicit any evidence of weight loss or anemia that would 
represent severe impairment to her health and constitutional 
manifestations, which were totally incapacitating were not a 
part of the veteran's rheumatoid arthritis.  The chronic 
residual activity of her disease involved her feet and 
consisted of hammer or claw-toe deformities with mild hallux 
valgus.  There were associated corns and calluses; the feet, 
particularly the metatarsophalangeal joints and 
interphalangeal joints were the joints with chronic 
residuals; in the feet, the chronic residuals involved 
malalignment of the metatarsophalangeal and interphalangeal 
joints; the foot deformities were not chiefly characterized 
by limitation of motion; there was no ankylosis; the feet 
residuals were chiefly characterized by areas of increased 
pressure leading to corns and calluses; the chronic residuals 
in the feet cause pain which significantly limit her 
functional ability in walking.  Other joints which 
intermittently may suffer limited functional ability would 
include the shoulder, elbows, wrists, knees, ankles, 
metacarpophalangeal joints and proximal interphalangeal 
joints of the hands.  Intermittently, these joints would 
experience moderate limitation of function.  The examiner 
indicated that he did not think that the symptoms experience 
in the lumbar and cervical spine were due to her rheumatoid 
arthritis.

The medical evidence does not show symptom combination 
productive of definite impairment of health or incapacitating 
exacerbations occurring 3 or more times a year to establish a 
40 percent disability evaluation under Diagnostic Code 5002.  
For the reasons stated above, it is found that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 20 percent for her rheumatoid arthritis.  Thus, 
it is concluded that the preponderance of the evidence is 
against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is noted that in making this determination the 
requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59 have been 
taken into consideration, and it has been determined that 
they do not permit a schedular rating in excess of 20 
percent.  These regulations are applicable in the instant 
case because the veteran has reported that her rheumatoid 
arthritis is manifest by multiple joint pain and resulting 
functional impairment.  Despite these subjective complaints, 
the record does not contain objective evidence by which it 
can be factually ascertained that there is or would be any 
functional impairment attributable to the veteran's 
complaints of multiple joint pain which would warrant a 
schedular rating in excess of the 20 percent evaluation.  
There is no objective medical evidence to show that pain on 
movement of a joint, flare-ups of such pain, weakened 
movement, excess fatigability, incoordination, excess 
movement of a joint, or any other symptoms or clinical 
findings, results in any additional functional limitation to 
a degree that would support a rating in excess of 20 percent 
at this time.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
rheumatoid arthritis is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

